PER CURIAM.
The plaintiff-appellant, Henry C. Thompson, has moved that this court fix a return date for his appeal in the above-captioned case.
On September 16, 1969, this court upheld plaintiff’s right to maintain an appeal 229 So.2d 352. The trial court, we are told, refused to fix a return date, contending that it is without jurisdiction to extend or fix a return date after the initial sixty-day period by La.Code Civ.P. art. 2125 has expired. While such contention may have been proper under art. 2088 prior to the 1964 amendment, it is now clear that by virtue of that amendment the trial court is not divested of jurisdiction to extend or fix a return day after the initial sixty-day period has expired. Consequently, we feel that had this amendment been brought to the attention of the trial court, it would have complied with plaintiff’s request.
For the foregoing reasons the motion to fix a return date is denied.
Motion to fix return date denied.